Name: Commission Regulation (EC) No 1909/96 of 2 October 1996 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regards to potatoes (forecast supply balance)
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  tariff policy;  trade;  economic policy;  means of agricultural production
 Date Published: nan

 3 . 10 . 96 EN Official Journal of the European Communities No L 251 /17 COMMISSION REGULATION (EC) No 1909/96 of 2 October 1996 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regards to potatoes (forecast supply balance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 3 (4) thereof, Whereas, pursuant to Articles 2 and 3 of Regulation (EEC) No 1601 /92, Commission Regulation (EEC) No 2168/92 (3), as last amended by Regulation (EC) No 984/96 (4), sets the quantity in the forecast supply balance for the supply of seed potatoes to the Canary Islands for the 1995/96 marketing year; whereas the forecast supply balance for the supply of seed potatoes to the Canary Islands for the 1996/97 marketing year should be estab ­ lished; whereas that supply balance must be established on the basis of the requirements of the Canary Islands and taking traditional trade patterns into account; Whereas, pursuant to Article 3 (2) of Regulation (EEC) No 1601 /92, aid for the supply of seed potatoes to the Canary Islands from the rest of the Community should be set for the 1996/97 marketing year at a level ensuring that seed potatoes are supplied under conditions which are equiva ­ lent for the end user to those resulting from the exemp ­ tion from customs duties on imports of seed potatoes originating in third countries; whereas the aid must be set taking account in particular of the costs of supplying the products from the world market; Whereas the measures provided for the Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2168/92 is hereby amended as follows: 1 . Article 1 is replaced by the following: 'Article 1 For the purposes of Articles 2 and 3 of Regulation (EEC) No 1601 /92 the quantity in the forecast supply balance of seed potatoes covered by CN code 0701 10 00 qualifying for exemption from customs duty on direct imports into the Canary Islands from third countries or for Community aid shall be 12 000 tonnes for the period from 1 July 1996 to 30 June 1997.' 2 . Article 2 is replaced by the following: 'Article 2 Pursuant to Article 3 (2) of Regulation (EEC) No 1601 /92 aid shall be granted for the supply of seed potatoes to the Canary Islands from the Community market in accordance with the forecast supply balance . The aid shall be ECU 4,226 per 100 kilograms.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 October 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 260 , 31 . 10 . 1995, p. 10 . (3) OJ No L 217, 31 . 7. 1992, p. 44. H OJ No L 131 , 1 . 6. 1996, p. 51 .